UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4192


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THADDEUS VIDAL PERALTA, a/k/a Ted, a/k/a Ted the Fed,

                Defendant - Appellant.



                            No. 14-4193


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AARON ANTHONY LUMPKIN,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:12-cr-00192-MSD-TEM-1; 2:12-cr-00192-MSD-TEM-2)


Submitted:   November 25, 2014            Decided:   January 15, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Nicholas D. Renninger, KOZAK, DAVIS & RENNINGER, PC, Portsmouth,
Virginia; Melinda R. Glaubke, SLIPOW ROBUSTO & KELLAM, PC,
Virginia Beach, Virginia, for Appellants.       Dana J. Boente,
United States Attorney, Christopher J. Van Horne, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In    this    consolidated       appeal,         Thaddeus    Vidal    Peralta

and Aaron Anthony Lumpkin appeal the district court’s judgments

of conviction following a jury trial.                     Peralta and Lumpkin were

convicted of conspiracy to distribute and possess with intent to

distribute methamphetamine or a mixture and substance containing

a detectable amount of methamphetamine (“the conspiracy count”).

21 U.S.C. §§ 841(a)(1), 846 (2012).                     The jury found that Peralta

conspired to distribute at least fifty grams of methamphetamine

or at least 500 grams of a mixture and substance containing

methamphetamine, while Lumpkin conspired to distribute at least

five   grams      of    methamphetamine       or    at    least    fifty       grams    of   a

mixture and substance containing methamphetamine.                         The jury also

convicted both Peralta and Lumpkin of possession with intent to

distribute     less      than   fifty   grams       of    a    mixture    and    substance

containing methamphetamine (“the possession count”).                             21 U.S.C.

§ 841(a)(1), (b)(1)(C) (2012).                    Peralta received a sentence of

262    months’         imprisonment     for       the    conspiracy       count        and   a

concurrent 240-month term for the possession count; Lumpkin was

sentenced to concurrent 180-months terms of imprisonment.

           Peralta          appeals      his        convictions          and     262-month

sentence, arguing that the convictions were not supported by

sufficient        evidence,     the     district         court     admitted       improper

evidence, and the district court erred at sentencing in applying

                                              3
two Guidelines enhancements and miscalculating the drug quantity

attributable to him.         Lumpkin appeals his sentence, arguing that

the    district    court     erred     in    calculating           the    drug       quantity

attributable to him and applying two Guidelines enhancements.

We affirm.

                                            I.

            Peralta       first     challenges          the       sufficiency         of     the

evidence   supporting       his   convictions.               We   review       de    novo    the

denial of a motion for a judgment of acquittal.                            Fed. R. Crim.

P. 29; United States v. Hickman, 626 F.3d 756, 762 (4th Cir.

2010).     The     jury    verdict     must      be     sustained        when       “there    is

substantial evidence in the record, when viewed in the light

most favorable to the government, to support the conviction.”

United   States     v.    Jaensch,     665 F.3d 83,      93    (4th    Cir.       2011)

(internal quotation marks omitted).                      “Substantial evidence is

evidence    that    a     reasonable      finder        of    fact      could       accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                  Id. (alteration and internal

quotation marks omitted).

            In order to establish that Peralta was guilty of the

conspiracy count, the Government was required to demonstrate (1)

an    agreement    between    two    or      more       people     to    distribute          and

possess with intent to distribute ice or methamphetamine, (2)

Peralta’s knowledge of the conspiracy, and (3) Peralta’s knowing

                                            4
and voluntary participation in the conspiracy.                           United States v.

Hackley,      662 F.3d 671,        678    (4th    Cir.     2011).         To    support

Peralta’s conviction for the possession count, the Government

was   required       to     prove     “(1)          possession          of    the     narcotic

controlled substance, (2) knowledge of the possession, and (3)

intent to distribute the narcotic controlled substance.”                               United

States v. Randall, 171 F.3d 195, 209 (4th Cir. 1999).

            We      conclude        that        substantial          evidence         supports

Peralta’s convictions.              Multiple coconspirators testified that

Peralta    entered        into    agreements          with    several        individuals     to

transport methamphetamine from Florida to Virginia between 2005

and   2012.         These    witnesses          further       indicated       that    Peralta

transported      several         ounces    of       methamphetamine          into     Virginia

during    his    numerous        trips    and       distributed      the     drug    upon   his

arrival.        Finally,      witnesses         testified        that      Lumpkin    shipped

methamphetamine from Florida to his mother’s house in Virginia,

where Peralta reclaimed it and proceeded to distribute the drug

in Virginia.

            Peralta        argues    that       the    witnesses        against      him    were

inherently untrustworthy, as each had a significant incentive to

testify    against     him.         However,         “the    jury,   not      the    reviewing

court, weighs the credibility of the evidence and resolves any

conflicts in the evidence presented.”                        United States v. Beidler,

110 F.3d 1064, 1067 (4th Cir. 1997) (alteration and internal

                                                5
quotation marks omitted).              Moreover, the jury was informed of

these potential biases and each witness was cross-examined on

his or her motivations for testifying.

              Next, Peralta argues that the district court admitted

irrelevant      and   prejudicial          evidence,        including        a     firearm,

obtained    during    a   2008     traffic      stop.       We    review     a     district

court’s evidentiary rulings for abuse of discretion.                             See United

States   v.    Benkahla,    530 F.3d 300,      309     (4th    Cir.     2008).       A

district      court   abuses     its    discretion          in    admitting        evidence

“arbitrarily or irrationally.”                  Id. (internal quotation marks

omitted).      Relevant evidence may be excluded if “its probative

value is substantially outweighed by a danger of . . . unfair

prejudice,     confusing     the    issues,       [or]      misleading       the     jury.”

Fed. R. Evid. 403.

              We discern no abuse of discretion here.                      “Evidence of

gun possession and ownership is logically relevant in many drug

conspiracies.”        United States v. Ward, 171 F.3d 188, 195 (4th

Cir. 1999).       The challenged evidence, as described by various

witnesses,      showed    that     Peralta      and     his      coconspirators          were

traveling between Florida and Virginia during the relevant time

frame.      The   evidence       uncovered      during      the      traffic      stop    was

relevant to show that Peralta was traveling to distribute drugs.




                                            6
                                              II.

            Peralta and Lumpkin raise several challenges to their

sentences.       Both argue that the district court miscalculated the

drug quantities attributable to them and that the district court

erroneously        applied        a     three-level          leadership         enhancement.

Peralta    further        argues       that     the       district     court      erroneously

applied a two-level dangerous weapon enhancement, while Lumpkin

asserts     that     the      district           court        improperly          applied       an

enhancement for obstruction of justice.

            We     review         criminal          sentences        for   reasonableness,

applying    an     abuse     of       discretion       standard.           Gall    v.     United

States, 552 U.S. 38, 51 (2007).                       In so doing, we “must first

ensure     that     the     district          court        committed       no     significant

procedural error,” such as failing to calculate or improperly

calculating        the     advisory        Sentencing           Guidelines          range       or

selecting a sentence based on clearly erroneous facts.                              Id.

            Peralta        and         Lumpkin        first     challenge          the      drug

quantities       attributed        to    them       for     Guidelines      purposes.       “We

review the district court’s calculation of the quantity of drugs

attributable to a defendant for sentencing purposes for clear

error.”     United States v. Slade, 631 F.3d 185, 188 (4th Cir.

2011) (internal quotation marks omitted).                        Clear error occurs if

we   are   “left    with     the       definite       and     firm    conviction         that   a

mistake has been committed.”                  United States v. Jeffers, 570 F.3d
7
557, 570 (4th Cir. 2009) (internal quotation marks omitted).                      In

calculating drug amounts, the district court “may consider [any]

relevant information . . . , provided that the information has

sufficient      indicia    of    reliability      to    support    its    probable

accuracy.”      United States v. Crawford, 734 F.3d 339, 342 (4th

Cir. 2013), cert. denied, 134 S. Ct. 1528 (2014); see also U.S.

Sentencing Guidelines Manual (“USSG”) § 6A1.3(a).                       This Court

will afford the district court “broad discretion in determining

what information to credit in making its calculations.”                     United

States v. Stewart, 256 F.3d 231, 253 n.18 (4th Cir. 2001).

              We discern no clear error in the district court’s drug

quantity calculations.          Peralta and Lumpkin both assert that the

testimony relied upon by the court is unreliable.                   In reviewing

the district court’s factual determinations, however, we must

give “due regard to the opportunity of the district court to

judge   the    credibility      of   the   witnesses.”         United    States   v.

Uwaeme, 975 F.2d 1016, 1018 (4th Cir. 1992) (citing 18 U.S.C.

§ 3742(e)     (1988))     (internal    quotation       marks    omitted).         The

district court, having presided over the joint trial, observed

the testimony of each witness.                 When ruling on Peralta’s and

Lumpkin’s challenges to the drug quantities, the court carefully

reviewed      each   contested        paragraph,       comparing    the     weight

attributed in the presentence reports to the testimony at trial,



                                           8
and sustained the objections as to several quantities where the

amounts differed.

            Peralta      and        Lumpkin       next    challenge        the    district

court’s   application         of    a   three-level          leadership        enhancement.

The    district    court’s         imposition      of    a     role    adjustment      is    a

factual determination reviewed for clear error.                            United States

v. Kellam, 568 F.3d 125, 147-48 (4th Cir. 2009).                           A three-level

enhancement under USSG § 3B1.1(b) is warranted if “the defendant

was a manager or supervisor (but not an organizer or leader) and

the criminal activity involved five or more participants.”                                The

enhancement is appropriate where the evidence demonstrates that

the defendant “controlled the activities of other participants”

or    “exercised    management          responsibility.”              United     States     v.

Slade, 631 F.3d 185, 190 (4th Cir. 2011) (quoting United States

v.    Bartley,     230 F.3d 667,   673-74        (4th       Cir.   2000)).          In

determining whether a § 3B1.1(b) enhancement is warranted, a

court should consider:

       (1) the exercise of decision making authority, (2) the
       nature of participation in the commission of the
       offense, (3) the recruitment of accomplices, (4) the
       claimed right to a larger share of the fruits of the
       crime, (5) the degree of participation in planning or
       organizing the offense, (6) the nature and scope of
       the illegal activity, and (7) the degree of control
       and authority exercised over others.

Kellam, 568 F.3d   at    148      (quoting        USSG    §     3B1.1,    cmt.   n.4).

“Leadership over only one other participant is sufficient as


                                              9
long as there is some control exercised.”                                United States v.

Rashwan, 328 F.3d 160, 166 (4th Cir. 2003).

             We conclude that the district court did not clearly

err in applying the leadership enhancement.                               The evidence at

trial   established        that     Peralta           distributed       methamphetamine        to

coconspirators for redistribution; facilitated and arranged drug

transactions           between     various            coconspirators;          and     directed

coconspirators to transfer money via prepaid cards.                                   Likewise,

Lumpkin exercised control over another coconspirator, directing

this coconspirator to travel to Virginia to distribute the drugs

and to transfer the proceeds of the sales via prepaid cards.

             Next, Peralta argues that the district court erred in

applying a two-level enhancement for possession of a dangerous

weapon.        Section        2D1.1(b)(1)         of     the      Guidelines         directs     a

district     court       to      apply   a       two-level        enhancement         “[i]f     a

dangerous    weapon       (including         a    firearm)        was    possessed.”           The

enhancement is proper when the weapon at issue “was possessed in

connection with drug activity that was part of the same course

of   conduct      or    common     scheme        as    the    offense     of    conviction.”

United States v. Manigan, 592 F.3d 621, 628-29 (4th Cir. 2010)

(internal quotation marks omitted).                           The defendant bears the

burden to show that a connection between his possession of a

firearm     and    his     narcotics      offense            is   “clearly      improbable.”

United States v. Harris, 128 F.3d 850, 852-53 (4th Cir. 1997).

                                                 10
             We conclude that the enhancement was properly applied.

Testimony    at    trial     established        that    the   traffic    stop    during

which the gun was found occurred while Peralta was returning to

Florida from distributing methamphetamine in Virginia.                          Peralta

was   the   driver     and   his    mother      the     registered      owner    of   the

vehicle.      Although       Peralta   speculates          that   one    of     the   two

passengers could have placed the weapon under the hood without

his knowledge, he has failed to offer any evidence to refute the

information contained in the presentence report.

            Finally, Lumpkin argues that the district court erred

in applying the USSG § 3C1.1 obstruction-of-justice enhancement

based on his testimony at trial.                     We review the imposition of

this enhancement for clear error.                   United States v. Hughes, 401
F.3d 540, 560 (4th Cir. 2005).                      The commission of perjury —-

willfully giving false testimony concerning a material matter —-

is a proper ground on which to base the enhancement.                             United

States v. Dunnigan, 507 U.S. 87, 95-96 (1993).                    “There are three

elements     necessary       to    impose       a     two-level   enhancement         for

obstruction       of   justice     based    on       the   defendant's     perjurious

testimony:        the sentencing court must find that the defendant

‘(1) gave false testimony; (2) concerning a material matter; (3)

with willful intent to deceive. . . .’”                    United States v. Perez,

661 F.3d 189, 192 (4th Cir. 2011) (quoting United States v.

Jones, 308 F.3d 425, 428 n.2 (4th Cir. 2002)).

                                           11
           We   discern    no    clear    error   in    the    district   court’s

application of the enhancement.               At trial, Lumpkin denied any

involvement       in      transportation          and         distribution     of

methamphetamine    from    Florida    to      Virginia;   this    testimony    was

directly contradicted by other witnesses at trial.                  The district

court’s conclusion that Lumpkin’s testimony concerned a material

matter and was made with the willful intent to deceive was not

clearly erroneous.

                                     III.

           Accordingly, we affirm the district court’s judgments.

We   dispense   with   oral     argument      because   the    facts   and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                          AFFIRMED




                                         12